Mr. Justice McSurely delivered the opinion of the court. 3. Master and servant, § 158*—when safeguard of dangerous appliance practicable. In an action by an employee to recover for injuries caused through being struck by pieces flying from a pile of scrap iron, which was being broken by dropping on it from a considerable height a heavy iron ball, evidence examined and held to support a finding that it was practicable to safeguard employees against the flying pieces by some surer means than a shanty six or ten feet from the drop and seven feet high. 4. Appeal and error, § 1565*—when modification of improper in-' struction harmless. One who has requested an improper instruction cannot complain of a doubtful modification of it by the court.